Citation Nr: 1425932	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-42 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1971 to December 1973 and from June 1977 to July 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Buffalo, New York Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam and was not otherwise exposed to herbicides while on active service. 

2.  Diabetes mellitus was not shown in service, was not manifested to a compensable degree within one year of separation from active service, and is not otherwise related to the Veteran's active service.  

3.  Hypertension is not etiologically related to the Veteran's active service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for hypertension, to include as due to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in June 2007 and August 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VAs duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and identified private treatment records have been obtained.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the evidence fails to establish that the Veteran was exposed to herbicides during service, which is the Veteran's primary allegation for why service connection is warranted.  The record in this case is generally negative for any indication that any claimed disability is related to service except as a result of either herbicide exposure or as secondary to a condition that is claimed as presumptively related to herbicide exposure.  As such, the Veteran's statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Legal Criteria and Analysis

The Veteran is seeking service connection for diabetes mellitus, on the basis that such disability was caused by herbicide exposure while on active service, and service connection for hypertension as secondary to his diabetes mellitus.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, to include as a result of aggravation.  38 C.F.R. § 3.310(a).   

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  Diabetes mellitus is among the exclusive list of diseases which are covered by this presumption.  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered "service in the Republic of Vietnam" for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  

Simply stated, a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

Subsequently, in May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a Veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  The United States Supreme Court, declined to review the case, and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is final.

The existence of a current disability is not at issue, as it is not disputed that the Veteran currently has both diabetes mellitus and hypertension.  However, a review of the evidence establishes that he was not diagnosed with either disability for several decades after his discharge from service, and the presumption of service connection for certain chronic diseases that become manifest to a degree of 10 percent or more within one year of separation does not therefore attach to his claim of entitlement to service connection for diabetes mellitus or hypertension.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Further, there is no evidence or allegation that the Veteran's diabetes mellitus is in any way associated with his military service other than as a result of alleged exposure to herbicides; and the Veteran asserts that his hypertension is the result of his diabetes mellitus, making the resolution of the hypertension claim also contingent on the determination of whether the Veteran was exposed to herbicides during service.  

A review of the Veteran's service personnel records (SPRs) shows that while on active service his military occupational specialty (MOS) was a cook and he was stationed in Okinawa, Japan from February 1972 to August 1973.  The Veteran's DD Form 214 shows that he was awarded the National Defense Service Medal.

There is no additional evidence in the Veteran's SPRs which would indicate he had any service in the Republic of Vietnam, to include waters offshore.  Specifically, these records do not show that he was stationed on land in the Republic of Vietnam, served on a "brown water" vessel, or that he was awarded a medal for service in the Republic of Vietnam.  It is not therefore presumed that the Veteran was exposed to herbicides.

Nevertheless, even when presumptive herbicide exposure is not shown, a Veteran may still introduce evidence to show actual herbicide exposure.  

In his notice of disagreement, the Veteran reported that in the fall of 1972 he flew from Okinawa to the Saigon airport where he boarded a bus and was taken to the 
Saigon Pier to board LT (Large Tug) 579.  He further reported that after boarding LT579, there was a storm that required the ship to dock at Cam Rahn Bay for two days and, while there, he served on guard duty for 6 hours on the pier.  In support of these assertions, the Veteran submitted a June 2007 lay statement from his mother who reiterated the Veteran's reports that he had boarded LT579 in Saigon.  

The Board notes that the Veteran is generally competent to report the circumstances of his active service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is credible.  Competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

In weighing credibility, VA must consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial implausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133   (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this case, the Board finds that the Veteran's statements regarding his presence in the Republic of Vietnam are not credible as they are not consistent with the contemporaneous evidence of record, specifically his SPRs, which do not provide any indication that he ever left Okinawa, Japan following his arrival in February 1972 until his departure for the continental United States in August 1973.  Further, the Veteran's SPRs do not show that the Veteran ever served aboard the LT579 or that he spent any time in Cam Rahn Bay.  Additionally, the Board notes that the lay statement from the Veteran's mother simply reiterates the Veteran's own statements, which have been found not credible, and as such are also not credible.  

Further diminishing the credibility of the Veteran's allegations is the fact that he has not been consistent.  In his initial claim in 2007, he stated that he served in Vietnam for about 30 days in May 1972.  In a 2008 statement, he indicated he served offshore as a "blue water" veteran.  His mother's statement indicates he served in Saigon for three weeks.  In a 2009 statement, the Veteran indicated that in the summer or fall of 1972, he was in Cam Rahn Bay for two days, where he walked the pier for six hours.  Therefore, the Veteran is not consistent as to how long he allegedly served in or near Vietnam or when.  

As such, the Board finds the evidence fails to establish that the Veteran was exposed to herbicides while on active service.  Therefore, entitlement to service connection for diabetes mellitus on the basis that such disability was caused by any claimed exposure is not warranted.  

Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the Veteran's claim on a theory of direct entitlement to service connection.  Unfortunately, this too fails as the evidence does not show that service connection is warranted for either diabetes mellitus or hypertension.

The Veteran's service and post-service treatment records do not show that the Veteran was diagnosed with either diabetes mellitus or hypertension while on active service or for many years thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  The Veteran's service treatment records are silent for any complaints or treatment related to diabetes mellitus or hypertension and a review of his December 1973 separation examination shows that his endocrine and cardiovascular systems were normal on clinical evaluation, nor was there any indication the Veteran's blood pressure readings were abnormal and he specifically denied any history of high/low blood pressure.  Further, in his June 2007 claim the Veteran reported that he was not diagnosed with diabetes mellitus until November 2006 and with hypertension until 2001, more than 2 decades following separation from active service.  Post-service VA treatment records show that the Veteran receives relatively consistent treatment for both his diabetes mellitus and hypertension, and that both conditions are typically well controlled with his prescribed medication.  The post-service medical evidence is void of any medical opinion which suggests that the Veteran's diabetes mellitus or hypertension either began during or was otherwise caused by his active service.  

In sum, while the Veteran has diagnoses of diabetes mellitus and hypertension, the evidence does not establish that either disability began during active service or were otherwise caused by such service; and the weight of the evidence is against a finding that the Veteran was exposed to herbicides during service and his statements of spending time in the Republic of Vietnam in the fall of 1972 have been found not credible.  Therefore, the criteria for service connection for diabetes mellitus and hypertension (on a direct basis) have not been met and such claims must be denied.  

Secondary Service Connection

As noted above, the Veteran has asserted that his hypertension is secondary to his diabetes mellitus.  However, service connection for diabetes mellitus, on either a presumptive or direct basis has been found not to be warranted and therefore service connection cannot be established for any disability that may be secondary to diabetes mellitus.  

ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as due to diabetes mellitus, is denied.  

____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


